Per Curiam :
The appellant, who is an assignee for creditors, complains that the court below surcharged him with $277.63, “loss on the P. C. Brooks judgment.” We think the surcharge was proper.
The appellant sold a stock of store goods, belonging to the assigned estate, to Brooks, for the sum of $576, taking therefor three judgment notes, without security. The auditor finds that Brooks owned three lots in Connellsville for which he paid $600. It does not appear that he owned any other property. Brooks became insolvent, and the assignee sold the said real estate at sheriff’s sale for the sum of $340, and became the purchaser thereof.. He then credited himself with the loss, $277.63, which credit was disallowed by the auditor and the court below. It ought to be understood by this time that an assignee for creditors who sells the personal effects of his assignor upon credit, and without security, does so at his own risk: Swoyer’s App., 5 Pa. 377. Aside from this, he purchased at the sheriff’s sale, and now holds, the very real estate upon which he is presumed to have given the credit. If it is worth the amount of the debt, he is secure from loss. If it is not, it was negligence to give the credit upon it. In either event, he must account to the estate for the full amount of the goods which he sold.
The decree is affirmed, and the appeal dismissed at the cost of the appellant.